Citation Nr: 1633838	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  11-15 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability.

3. Entitlement to service connection for a right knee disability.

4. Entitlement to service connection for a psychiatric disability.

5. Entitlement to service connection for a left knee disability.

6. Entitlement to service connection for right ankle disability.

7. Entitlement to service connection for right hip disability.

8. Entitlement to service connection for left hip disability.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to October 1971.

This matter initially came to the Board of Veterans' (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  A Board videoconference hearing was held in February 2012.  

The Board previously considered this case in April 2014, having issued a decision denying petitions to reopen service connection for right knee condition and psychiatric disability; and, denying original claims for service connection for left knee, right ankle, and right and left hip disabilities.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court), and the parties to that action agreed upon a December 2014 Joint Motion for Remand returning the case to the Board.  

It has been clarified that the Veteran does not want re-hearing before the Board, which he was offered to ensure compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010) per December 2014 Joint Motion.

The claims for service connection for right knee and psychiatric disabilities are granted, and the reopened claims, along with remainder of the appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Though a June 2008 decision the Board denied the Veteran's original claim of entitlement to service connection for residuals of a right knee disability.  The Veteran appealed, and that decision was affirmed by the U.S. Court of Appeals for Veterans Claims in March 2010.

2. A March 2006 RO rating decision denied the original claim of entitlement to service connection for unspecified mental illness.  The Veteran did not complete a timely appeal of that claim.

3. Additional evidence has since been associated with the record which raises a reasonable possibility of substantiating these claims.


CONCLUSIONS OF LAW

1. The June 2008 Board decision which denied service connection for a right knee disability became final.  38 U.S.C.A. §§ 7104 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1100 (2015).

2. The March 2006 RO rating decision which denied service connection for psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.201, 20.202 (2015).  

3. Both previously denied claims are reopened upon presentation of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2015).  VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. 

Regarding the petitions to reopen service connection presently before the Board, reopening is warranted, with remand of the underlying claims to the RO for further development and adjudication.  

Right Knee Disorder

The Board finds at this time that there is sufficient basis to reopen.  The RO originally denied service connection for right knee disability by February 2005 rating decision.  That decision was timely appealed, and is subsumed into subsequent Board review.

By March 2007 decision the Board also denied the claim, because of lack of documentation or credible indication of right knee injury in service, and, assuming even that injury occurred as reported by the Veteran, there was still insufficient evidence linking present-day disability to service.

On appeal to the Court, a February 2008 Joint Motion for Remand was approved directing the case back to the Board after a correction to accuracy of the record (removal of 7 pages of extraneous documentation from the file).  However, by June 2008 decision the Board denied the claim on the same grounds. By March 2010 decision the Court affirmed the Board.  This rendered the June 2008 Board decision final.  See 38 U.S.C.A. §§ 7104; 38 C.F.R. § 20.1100.

The Board will consider the evidence of record since the June 2008 Board decision, as this constituted the last final denial of the Veteran's claim.  See generally Juarez v. Peake, 21 Vet. App. 537, 542 (2008) (in adjudicating a petition to reopen consideration must be provided to evidence received since the last final rating decision on a claim, whether a denial of the original claim or a petition to reopen).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117   (2010).

Since then, the Veteran petitioned to reopen the claim, which the Board ultimately denied in April 2014.  With appeal to the Court, a December 2014 Joint Motion for Remand was obtained.  A provision of that Joint Motion was that the Board more closely consider the lay witness statement of a friend who attested to observing the Veteran's right lower extremity disorder over many years.

In view of the terms of the most recent Joint Motion for Remand, and, to reasonably afford all avenues of relief and recovery for the Veteran, the Board will find this lay witness statement enough to reopen.  In his February 2012, the lay affiant is clear about having known the Veteran since long before service, and having witnessed since the Veteran's service a noticeable deterioration in his capacity for use of the right leg in recreational and other daily life activities.  Assigning credibility and probative weight at the reopening stage, this shows continuity of symptomatology since service as a "chronic disease" (per 38 C.F.R. § 3.309(a), which includes degenerative arthritis), and so substantiates a causal nexus to service.  

At minimum, the newly received evidence presents a reasonably possibility of substantiating the Veteran's claim.  "New and material" evidence has been received and the claim is reopened.  See 38 C.F.R. § 3.156(a).

Psychiatric Disorder

A March 2006 RO rating decision denied the claim of entitlement to service connection for unspecified mental illness.  The stated basis was of "no evidence the claimed condition exists, either in service or presently."  This meant denial for lack of current disability, much less related to service.  The Veteran filed a timely  Notice of Disagreement (NOD), the RO responded with a July 2006 Statement of the Case (SOC), but the Veteran did not file a VA Form 9 or other Substantive Appeal.  The decision never being formally appealed, it became final.    
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.200, 20.201, 20.202.  

The Board now considers the Veteran's petition to reopen the claim, based on evidence received since March 2006.                      

Prior adjudication of this petition to reopen was unfavorable, the RO's September 2010 rating decision denying it because the Veteran's diagnosed depression was a drug-induced mood disorder and by VA regulation, primary substance abuse is not a compensable disorder for VA purposes.  

By April 2014 decision, the Board found the same, that the Veteran had no other convincing psychiatric diagnosis beyond that caused by substance abuse.

On appeal to the Court, by December 2014 Joint Motion for Remand the issue has returned for further review.

Since the latest Joint Motion for Remand, however, significant new evidence was developed.  The Veteran underwent February 2016 VA examination (on contract basis) for mental disorders, the psychologist diagnosing Major Depressive Disorder and opining the condition was at least as likely as not related to a diagnosis of depression shown during active duty.  The examination report on its face obviously supports the claim but not all of its reasoning holds up -- most of the underlying link to service is again based on the Veteran's substance abuse.  Viewing the evidence in more favorable terms, it does after all relate current depression to what was believed to be diagnosis of depression in service.  At the reopening stage the Board does not inquire into weight of evidence, credibility is presumed and the threshold to reopen is relatively low.

New and material evidence received, the claim is reopened and a decision awaits remand below for further development.


ORDER

New and material evidence having been received, the claims for entitlement to service connection for right knee and psychiatric disabilities are reopened; the appeal to this extent is granted.



REMAND

There is the possibility of additional VA and private medical records that may be relevant to this claim.  Attempts should be made to obtain them.

The Veteran should also undergo VA Compensation and Pension examinations         on orthopedic, then psychiatric basis in furtherance of the appeal.  This should address whether the right knee disorder is of service origin, and if reasonably so, whether there is secondary disability.  As to diagnosed depression, the examiner must find whether aside from pattern of drug/alcohol abuse there is independent basis to link depressive disorder to service or service-connected disability. 

Accordingly, the case is REMANDED for the following action:

1. Request from the VA New York Harbor Healthcare System (HCS) all recent and remote medical records from treatment of the Veteran, to include treatment obtained from a location in Long Island, NY. 

2. Contact the Veteran and request information on private medical treatment from a Dr. Schiff in Columbia, South Carolina (and/or other relevant sources) and request he complete a medical authorization and release from for VA to obtain these clinical records.  Then obtain all identified records based on the information provided, and if these efforts are unsuccessful conduct proper follow-up per                 38 C.F.R. § 3.159(e).  

3. Schedule the Veteran for VA orthopedic examination regarding primarily a right knee disorder.  The VBMS and "Virtual VA" records databases must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner should initially confirm diagnosis of a current right knee disability.  Then provide an opinion whether the diagnosed disorder at least as likely as not (50 percent or greater probability) was incurred in service or is otherwise etiologically related to service, based on available documentation.  

If the right knee disorder proves to be linked to the Veteran's service, state whether a left knee disorder  at least as likely as not (50 percent or greater probability) is secondarily related to the right knee problem, based on having either caused or chronically aggravated the left knee disorder, due to gait disturbance.   

The examiner must provide a fully reasoned and complete rationale for all opinions offered.  If however, the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

4. Then schedule the Veteran for VA mental health examination preferably with a psychiatrist.  The VBMS and "Virtual VA" records databases must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 
The examiner should provide an opinion whether the Veteran's diagnosed major depressive disorder at least as likely as not (50 percent or greater probability) was incurred in service or is otherwise etiologically related to service.  The examiner is advised however, that under VA law substance abuse cannot be the basis for a grant of service connection, because this constitutes willful misconduct under VA law.  See 38 U.S.C.A. § 105             (West 2014); 38 C.F.R. § 3.301 (2015).  Consequently, any opinion causally linking the Veteran's depressive disorder to service cannot be based upon a pattern of substance abuse, either during or since service, and must have some other grounding in case history and fact. 

Also, if by prior VA examination an orthopedic disability has been found linked to service, the psychiatric examiner should state whether depressive disorder at least as likely as not (50 percent or greater probability) is secondarily related to pain from service-connected orthopedic disability, based on having either caused or chronically aggravated depressive disorder. 

The examiner must provide a fully reasoned and complete rationale for all opinions offered.  If however, the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

5. Review the claims file.  If the directives specified in this remand have not been implemented, take appropriate corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

6. Then readjudicate the claims on appeal in view of all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his attorney   should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


